J-S65003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL PAUL HOTZ                           :
                                               :
                       Appellant               :   No. 665 MDA 2019

         Appeal from the Judgment of Sentence Entered March 25, 2019
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0005995-2017


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 30, 2020

        Daniel Paul Hotz appeals from the judgment of sentence entered in the

York County Court of Common Pleas. He contends that Subchapter I of the

Sex Offender Registration and Notification Act (“SORNA”), 42 Pa. C.S.A. §§

9799.51–9799.75, violates the ex post facto clauses of the United States and

Pennsylvania Constitutions. In light of our Supreme Court’s decision in

Commonwealth v. Lacombe, 35 MAP 2018, 2020 WL 4150283 (Pa., filed

July 21, 2020), we conclude that the registration provisions of subchapter I

do not violate federal and state prohibitions against ex post facto laws.

Accordingly, we affirm the judgment of sentence.

        On July 5, 2017, sixteen-year-old S.A. revealed that Hotz, then the

boyfriend of a friend’s mother, sexually assaulted her when she was nine years

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S65003-19



old. S.A. was at the friend’s house and fell asleep; when she awoke, she was

alone with Hotz, who took her to a bedroom. He held her arms down and

made her watch a pornographic video; he then started rubbing her chest and

thighs. He took her pants off and put his penis in her vagina. He stopped

when she started to bleed.         S.A. did not know Hotz’s name, but she later

identified his photo from a police photo array as the man who sexually

assaulted her.

       Subsequently, Hotz gave a statement to the police. After initially

denying any sexual contact with S.A., Hotz claimed S.A. initiated all sexual

contact. Hotz agreed to take a voice analysis and stress test, which showed

deception on his part about showing S.A. a pornographic video and if he

touched her with his penis. However, Hotz continued to maintain he did not

have sexual intercourse with S.A.

       The Commonwealth charged Hotz with rape of a child, indecent assault,

corruption of minors, and aggravated indecent assault.1 On November 19,

2018, Hotz entered a negotiated guilty plea to one count of indecent assault

of a person less than thirteen years old. At sentencing, Hotz sought to

withdraw his guilty plea. After continuing the matter for defense counsel to

file a formal written motion, the trial court denied the motion. On March 25,

2019, the trial court then sentenced Hotz in accordance with the terms of the

____________________________________________


1  18 Pa.C.S.A. §§ 3121(c), 3126(a)(7), 6301(a)(1), and 3125(a)(7),
respectively.


                                           -2-
J-S65003-19



plea agreement to 9 to 23 months’ imprisonment, followed by three years’

probation. The Sexual Offender Assessment Board, following an evaluation,

found Hotz did not meet the criteria for a sexually violent predator. As a result,

the Commonwealth did not seek a SVP designation. However, the trial court

required Hotz to comply with applicable sexual offender registration

requirements.

       Hotz filed a timely notice of appeal. After receiving an extension of time,

Hotz filed a timely concise statement of errors complained of on appeal. The

trial court then filed an opinion.

       In his only issue on appeal, Hotz argues that his registration

requirements under Subchapter I are punitive and therefore violate the ex

post facto prohibitions in the United States and Pennsylvania Constitutions.

See Appellant’s Brief, at 7-8.2 As such, he concludes the registration

requirements constitute an illegal sentence. See id., at 8. We disagree.

       A challenge to the legality of a sentence is a question of law. Therefore,

our standard of review is de novo, and our scope of review is plenary. See

Commonwealth v. Butler, 226 A.3d 972, 977 (Pa. 2020).

       Before we address the merits of Hotz’s claim, it is necessary to review

the relevant sexual offender regulatory statutes and the cases interpreting

those statutes in light of the ex post facto doctrine.

____________________________________________


2In the Rule 1925(b) statement, Appellant also challenged the trial court’s
denial of his motion to withdraw his guilty plea. He has abandoned this claim
on appeal.

                                           -3-
J-S65003-19



      In 2006, the United States Congress passed the Adam Walsh Child

Protection and Safety Act (“Adam Walsh Act”), which established a national

sex offender registry. See 34 U.S.C. §§ 16901-16945. As with prior federal

legislation, Congress directed states to comply with the Adam Walsh Act in

order to avoid the loss of federal grant funding. See 34 U.S.C. § 20927(a);

see also South Dakota v. Dole, 483 U.S. 203, 206 (1987) (stating

“Congress may attach conditions on the receipt of federal funds. . . .”). In

response to the federal mandate, the Pennsylvania General Assembly passed

SORNA (“SORNA I”), which Governor Tom Corbett signed into law on

December 20, 2011. See 42 Pa. C.S.A. §§ 9799.10-9799.41.

      The enactment of SORNA I brought Pennsylvania into compliance with

the Adam Walsh Act and provided a means for the public and law enforcement

officials to obtain information on sex offenders. The Adam Walsh Act provided

a mechanism for the Commonwealth to increase its regulation of sexual

offenders in a manner which is non-punitive, but offers an increased measure

of protection to citizens. See 42 Pa.C.S.A. § 9799.11(a)(2).

      SORNA I expanded the list of offenses requiring registration, and

grouped offenders into one of three “Tiers,” based on the severity of the

offense. See 42 Pa C.S.A. § 9799.14(a)-(d). The legislation increased the

mandatory registration periods for adults to fifteen years, twenty-five years,

and lifetime, depending upon the offense and Tier classification. See 42 Pa.

C.S.A. § 9799.15(a). Offenders classified in Tier I were required to register in

person annually with the Pennsylvania State Police, see 42 Pa.C.S.A. §

                                     -4-
J-S65003-19



9799.15(e)(1), and provide the information listed in 42 Pa.C.S.A. §

9799.16(b). When it became effective, SORNA I applied to convicted sex

offenders already required to register. See 42 Pa.C.S.A. § 9799.10(4). As

such, prior sex offender registration requirements expired when SORNA

became effective on December 20, 2012.

      After SORNA I went into effect, some sex offenders challenged the

retroactive application of the statute’s registration provisions. On that basis,

the offenders argued SORNA I violated the ex post facto clauses of the federal

and state constitutions. In addressing these challenges, this Court rejected

claims that the registration requirements of SORNA I constituted criminal

punishment. See Commonwealth v. Perez, 97 A.3d 747, 759 (Pa. Super.

2014); see also Commonwealth v. Britton, 134 A.3d 83, 87-88 (Pa. Super.

2016). The Pennsylvania Supreme Court, however, reached a different

conclusion.

      In Muniz, our Supreme Court concluded the retroactive application of

sexual offender registration requirements under SORNA I were punitive and

constituted increased criminal punishment in violation of the ex post facto

prohibition in the United States Constitutions. See Commonwealth v.

Muniz, 164 A.3d 1189, 1223 (Pa. 2017).

      In response to Muniz, the General Assembly passed legislation known

collectively as SORNA II, which Governor Tom Wolf signed into law. See Act

of Feb. 21 2018, P.L. 27, No. 10; Act of June 12, 2018, P.L. 1952, No. 29. The

legislation made a series of changes to Pennsylvania’s sex offender

                                     -5-
J-S65003-19



registration system. The most important among these was the enactment of

Subchapter I. Subchapter I specifically addressed the issues identified in

Muniz by eliminating the punitive aspects of the prior sex offender registration

law. See 42 Pa. C.S.A. § 9799.51(b)(4).

      Subchapter I significantly reduces the registration requirements for

offenders, like Hotz, who committed sex crimes on or after April 22, 1996, but

before December 20, 2012. See 42 Pa. C.S.A. § 9799.52(1). The changes

made to the registration requirements include eliminating the tiered offense

system and reducing the in-person reporting requirements for all offenders.

See 42 Pa. C.S.A. §§ 9799.54-9799.56. The legislation also divides offenders

between ten-year and lifetime registration terms. See 42 Pa. C.S.A. §

9799.55. Further, it permits all offenders to petition for removal from the

registry after twenty-five years. See 42 Pa. C.S.A. § 9799.59.

      Here, Hotz concedes Subchapter I changed some of the provisions

discussed in Muniz. But, despite a few minor changes, the registration

requirements, according to Hotz, remain punitive.

      Our Supreme Court recently addressed this issue in Lacombe using the

two-part inquiry employed in Muniz. See Lacombe, 35 MAP 2018, 2020 WL
4150283 at *11. The Court first analyzed whether the General Assembly

enacted Subchapter I to punish sex offenders and determined the General

Assembly’s purpose was to create a non-punitive civil regulatory scheme. See
id. Next, the Court considered the Mendoza-Martinez factors to determine




                                     -6-
J-S65003-19



whether registration requirements of Subchapter I were punitive. 3 In its

review, the Court found that Subchapter I’s internet registration provisions

were akin to public shaming and therefore punitive in effect. See id., at *15.

Nonetheless, the Court concluded that the punitive factors did not outweigh

the non-punitive ones. See id., at **11-18. As such, the Court held

Subchapter I does not constitute criminal punishment. See id., at 18.

       In light of the Supreme Court’s decision in Lacombe, we conclude

Hotz’s registration requirements under Subchapter I do not constitute criminal

punishment. See id., at 18. Therefore, his claim that the application of

Subchapter I violates the ex post facto clauses of the United States and

Pennsylvania Constitutions fails.



____________________________________________


3 Where legislation has the stated purpose of being non-punitive, courts
conduct a multi-factored analysis pursuant to Kennedy v. Mendoza-
Martinez, 372 U.S. 144, 168-69 (1963), to determine if the law is punitive in
effect, despite its stated purpose. The Mendoza-Martinez factors include
whether:

       (1) the sanction involves an affirmative disability or restraint; (2)
       the sanction has historically been regarded as punishment; (3)
       the sanction comes into play only on a finding of scienter; (4) the
       operation of the sanction will promote the traditional aims of
       punishment-retribution and deterrence; (5) the behavior to which
       the sanction applies is already a crime; (6) an alternative purpose
       to which the sanction may rationally be connected is assignable
       for it; and (7) the sanction appears excessive in relation to the
       alternative purpose assigned.

Commonwealth v. Williams, 832 A.2d 962, 973 (Pa. 2003) (citation
omitted).


                                           -7-
J-S65003-19


      However, our inquiry does not end there. We must address the punitive

nature of Subchapter I’s internet provision and determine whether the

application of this provision constitutes an illegal sentence, despite Hotz’s

failure to specifically raise this issue.

      While Lacombe was on appeal before our Supreme Court, a panel of

this Court addressed a constitutional challenge to Subchapter I’s internet

provision. In Commonwealth v. Moore, 222 A.3d 16 (Pa. Super. 2019), this

Court held that the internet provision violates the ex post facto clause of the

federal constitution and is therefore unconstitutional. See id., at 27. However,

the Moore Court determined that this provision was severable from the rest

of the regulatory scheme. See id. Therefore, the Court did not perceive any

obstacles to the continued operation of SORNA II. See id.

      Hotz, like the appellant in Moore, is subject to Subchapter I’s internet

provision. However, in contrast to Moore, Hotz failed to specifically challenge

the internet provision on appeal. Failing to raise an issue on appeal generally

means an appellate court cannot review it. See Commonwealth v.

Coleman, 226 A.3d 598, 602 (Pa. Super. 2020). The one exception to that

rule is if the issue concerns the legality of a particular sentence. See id. Under

those circumstances, the issue need not be preserved and may even be raised

by an appellate court sua sponte. See id.

      Because of Moore, it appears as though the application of the internet

provision to sex offenders, like Hotz, may create an illegal sentence issue. Our


                                        -8-
J-S65003-19


Supreme Court in Commonwealth v. Foster, 17 A.3d 332 (Pa. 2011), held

that a sentence is illegal for purposes of issue preservation where the

sentencing court lacked authority to avoid entering a particular sentence that

is later found unconstitutional. See id., at 345. Accordingly, Hotz’s sentence

under Foster may be illegal for purposes of issue preservation and in turn

would permit us to raise the issue sua sponte.

      However, it remains unclear whether Moore survives Lacombe since

the Lacombe Court also found the internet provision punitive in nature, but

did not explicitly rule it unconstitutional. We note that the Supreme Court of

Pennsylvania held the petition for allowance of appeal in Moore pending the

disposition of Lacombe. See Commonwealth v. Moore, 42 WAL 2020 (Pa.,

filed May 12, 2020). The Supreme Court has taken no further action regarding

the petition for allowance of appeal in Moore since Lacombe was issued.

Since it is not clear that Hotz’s sentence is illegal at this time, we decline to

address the issue sua sponte. Therefore, under all these circumstances, we

affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2020

                                      -9-